Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,756,877. Although the claims at issue are not identical, they are not patentably distinct from each other because
For claims 1, 10, and 19; U.S. Patent No. 10,756,877 discloses:  receiving, by a wireless device, configuration parameters of cells grouped into physical uplink control channel (PUCCH) groups, wherein the cells are in the same timing advance group; transmitting a first sounding reference signal (SRS) via a first cell of a first PUCCH group in parallel with transmission of a first PUCCH via a second cell of a second PUCCH group (claim 1:  receiving, by a wireless device, configuration parameters of cells grouped into physical uplink control channel (PUCCH) groups comprising a first PUCCH group and a second PUCCH group, wherein the cells are in the same timing advance group; transmitting, in a time interval and via the first PUCCH group, at least one sounding reference signal (SRS) employing a sounding procedure for the first PUCCH group, wherein the sounding procedure: depends on transmissions, in the time interval, of a PUCCH in the first PUCCH group; and is independent of transmissions, in the time interval, of a PUCCH in the second PUCCH group); and dropping, in response to a second PUCCH being transmitted via the first cell in parallel with a configured transmission of a second SRS, the configured transmission of the second SRS via the first cell (claim 5:  ransmitting a first SRS on a first cell of the first PUCCH group in parallel with a first PUCCH signal via a second cell of the second PUCCH group; and dropping a configured transmission of a second SRS on the first cell when a second PUCCH signal is transmitted via a third cell of the first PUCCH group in parallel with the configured transmission of the second SRS).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,110,362. Although the claims at issue are not identical, they are not patentably distinct from each other because
For claims 1, 10, and 19; U.S. Patent No. 10,110,362 discloses:  receiving, by a wireless device, configuration parameters of cells grouped into physical uplink control channel (PUCCH) groups, wherein the cells are in the same timing advance group; transmitting a first sounding reference signal (SRS) via a first cell of a first PUCCH group in parallel with transmission of a first PUCCH via a second cell of a second PUCCH group (claim 1:  receiving, by a wireless device from a base station, at least one message comprising configuration parameters of a plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups; transmitting, in a subframe and in a first PUCCH group, at least one sounding reference signal (SRS) employing a sounding procedure for the first PUCCH group, wherein the sounding procedure: depends, at least in part, on transmissions of a physical uplink shared channel (PUSCH) or a PUCCH in the first PUCCH group; and is independent of transmissions of PUCCH and PUSCH in a second PUCCH group; and wherein the plurality of cells are in the same timing advance group); and dropping, in response to a second PUCCH being transmitted via the first cell in parallel with a configured transmitting a first SRS on a first cell of the first PUCCH group in parallel with a first PUCCH signal via a second cell of the second PUCCH group; and dropping a configured transmission of a second SRS on the first cell when a second PUCCH signal is transmitted via a third cell of the first PUCCH group in parallel with the configured transmission of the second SRS).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,200,181. Although the claims at issue are not identical, they are not patentably distinct from each other because
For claims 1, 10, and 19; U.S. Patent No. 10,200,181 discloses:  receiving, by a wireless device, configuration parameters of cells grouped into physical uplink control channel (PUCCH) groups, wherein the cells are in the same timing advance group; transmitting a first sounding reference signal (SRS) via a first cell of a first PUCCH group in parallel with transmission of a first PUCCH via a second cell of a second PUCCH group (claim 1:  receiving, by a wireless device from a base station, at least one message comprising configuration parameters of a plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups comprising: a first PUCCH group comprising a first PUCCH cell with a first PUCCH transmitted to the base station; and a second PUCCH group comprising a second PUCCH cell with a second PUCCH transmitted to the base station; and transmitting, in a subframe and in the first PUCCH group, at least one sounding reference signal (SRS) employing a sounding procedure for the first PUCCH group, wherein the sounding procedure: depends, at least in part, on transmissions of a physical uplink shared channel (PUSCH) or a PUCCH in the first PUCCH group; and is independent of transmissions of a PUCCH and a PUSCH in the second PUCCH group; and wherein the plurality of cells are in a single timing advance group); and dropping, in response to a second PUCCH being transmitted via the transmitting a first SRS on any cell of the plurality of cells grouped into the first PUCCH group in parallel with a first PUCCH signal on the second PUCCH cell; and dropping a configured transmission of a second SRS on any cell of the plurality of cells grouped into the first PUCCH group when a second PUCCH signal is transmitted on the first PUCCH cell in parallel with the configured transmission of the second SRS).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 2016/0255621); Wu discloses a first SCell of the network which belongs to the pTAG or a second sTAG; being configured the first SCell which belongs to a secondary PUCCH group comprising the PUCCH SCell; and releasing PUCCH for the first SCell, when the second TAT expires and the first TAT does not expires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466